Exhibit 10.55

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of November 15, 2016, by and among Genco Shipping &
Trading Limited, a Marshall Islands corporation (the “Company”), and the other
parties signatory hereto and any additional parties identified on the signature
pages of any joinder agreement executed and delivered pursuant hereto (each a
“Holder” and collectively, the “Holders”).

WHEREAS, the Company has entered into purchase agreements, effective as of
October 4, 2016, with certain of the Holders (the “Purchase Agreements”)
providing for the purchase of shares of  the Company’s Series A Convertible
Preferred Stock, par value $0.01 per share (the “Series A Preferred Stock”), and
pursuant to the Purchase Agreements the Company agreed to grant certain
registration rights to such Holders in connection with the Series A Preferred
Stock so purchased; and

WHEREAS, the Company and certain affiliated debtors had filed a Prepackaged Plan
of Reorganization filed pursuant to Chapter 11 of the United States Bankruptcy
Code, on April 21, 2014, which, as amended, was confirmed by the United States
Bankruptcy Court for the Southern District of New York on July 2, 2014  (as
amended, including all exhibits, schedules and supplements thereto, the “Plan”);
and

WHEREAS, the Plan provided that any recipient of shares of common stock of the
Company that (together with its Affiliates and Related Funds) receives 10% or
more of the common stock under the Plan or who otherwise reasonably believes
that it may be an “affiliate” of the Company following its organization under
the Plan, together with its affiliated funds, on or as soon as practicable after
the effective date under the Plan will enter into a registration rights
agreement having the terms set forth in Article IV.E.2 of the Plan, and the
Equity Commitment Agreement provides that any purchaser of Equity Commitment
Shares will be party to such registration rights agreement; and

WHEREAS, the Company and certain of the Holders entered into that certain
Registration Rights Agreement dated as of July 9, 2014 (the “Original
Agreement”) in furtherance of the aforesaid provisions of the Plan and Equity
Commitment Agreement; and

WHEREAS, immediately prior to the execution hereof, funds or related entities
managed by Centerbridge Partners, L.P. or its affiliates and Peter C.
Georgiopoulos were the only remaining Holders with Registrable Securities (as
defined below) under the Original Agreement; and

WHEREAS, in furtherance of the transactions contemplated by the Purchase
Agreements, the Company and the Holders desire to enter into this Agreement in
order to amend, restate and supersede the Original Agreement to account for the
relative registration rights of Holders who received securities of the Company
under the Purchase Agreements or the Plan.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

 

 





--------------------------------------------------------------------------------

 



1.       Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Plan have the meanings given such terms in the Plan. As
used in this Agreement, the following terms shall have the following meanings:

“Advice” has the meaning set forth in Section 14(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“beneficially own” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act, and any Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 2(b)(A).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble.

“Conversion Date” means the date on which the Series A Preferred Stock is
converted to Common Stock.

“Conversion Shares” means shares of Common Stock issuable to holders of Class 3
(Prepetition 2007 Facility) Claims and to holders of Class 8 (Convertible Note)
Claims under the Plan.

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Takedown or Piggyback Registration, the counsel selected by the
Majority Holders.

“Demand Holder” means each Purchase Agreement Holder, which persons as of the
date hereof are identified on Schedule A to this Agreement.

“Demand Registration Request” has the meaning set forth in Section 3(a).





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 “Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Equity Commitment Agreement”  means that certain Equity Commitment, dated as of
April 16, 2014, by and among the Company and the Commitment Parties party
thereto.

“Equity Commitment Shares” means the shares of Common Stock issued pursuant to a
commitment to backstop the Rights Offering, in accordance with the terms of the
Equity Commitment Agreement.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“FINRA” has the meaning set forth in Section 8.

“Grace Period” has the meaning set forth in Section 5(a).

“Holder”  or “Holders” has the meaning set forth in the Preamble. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

“Indemnified Party” has the meaning set forth in Section 10(c).

“Indemnifying Party” has the meaning set forth in Section 10(c).

“Initial Purchaser Shelf Registration Statement” has the meaning set forth in
Section 2(b)(A).

“Initial Registrable Securities Number” means the number of Registrable
Securities beneficially owned by all Holders under the Original Agreement as of
the date thereof (including Warrant Shares and MIP Warrant Shares),
appropriately adjusted for any stock splits, reverse stock splits, stock
dividends or similar transactions involving the Company’s Common Stock.

“Initial Series A Conversion Shares Number” means the number of Series A
Conversion Shares beneficially owned by all Holders, appropriately adjusted for
any stock splits, reverse stock splits, stock dividends or similar transactions
involving the Company’s Common Stock.

 “Initial Shelf Registration Statement” has the meaning set forth in Section
2(a)(A).

“Losses” has the meaning set forth in Section 10(a).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Offering (but not including any Holders that have exercised “piggyback” rights
hereunder to be included in such Underwritten Offering).

“Management Incentive Plan” means the equity-based management incentive program
described in Article V.E of the Plan.

“MIP Shares” means shares of Common Stock issued pursuant to the Management
Incentive Plan.

“MIP Warrant Shares” means shares of Common Stock issuable upon the exercise of
the warrants issued to directors, officers, and other management of the Company
under the terms of the Management Incentive Plan.

“Non-Demand Holder” means a Holder that is not a Demand Holder.

“Original Agreement” has the meaning set forth in the Recitals.

“Other Holder” has the meaning set forth in Section 6(c).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 6(b).

“Piggyback Offering” has the meaning set forth in Section 6(b).

“Plan” has the meaning set forth in the Recitals.

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement Holder” means a Holder who holds Series A Conversion Shares.

“Purchase Agreements” has the meaning set forth in the Recitals.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



“Registrable Securities” means, collectively, (a) all Series A Conversion
Shares, (b) all shares of Common Stock that constitute Equity Commitment Shares,
(c) all Conversion Shares, Rights Offering Shares, Equity Commitment Shares,
Warrant Shares, MIP Shares and MIP Warrant Shares issued to any Person who is a
director or officer of the Company (or an entity that is an Affiliate of such
Person) or, together with its Affiliates and Related Funds, beneficially owns,
in the aggregate, 10% or more of the total amount of all such shares, and any
additional shares of Common Stock acquired by any such Person in open market or
other acquisitions after the Effective Date and (d) any additional shares of
Common Stock paid, issued or distributed in respect of any such shares by way of
a stock dividend, stock split or distribution, or in connection with a
combination of shares, and any security into which such Common Stock shall have
been converted or exchanged in connection with a recapitalization,
reorganization, reclassification, merger, consolidation, exchange, distribution
or otherwise; provided,  however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (x) the date on which such securities are disposed of pursuant to an
effective Registration Statement; (y) the date on which such securities are
disposed of pursuant to Rule 144 (or any similar provision then in effect)
promulgated under the Securities Act or Section 4(a)(1) of the Securities Act;
and (z) the date on which such Registrable Securities may be sold pursuant to
Rule 144 (or any similar provision then in effect) without regard for any volume
or manner of sale restrictions.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

“Rights Offering” means the rights offering of the Company to acquire shares of
Common Stock conducted under the terms of the Plan.

“Rights Offering Shares” means shares of Common Stock acquired upon exercise of
rights, including oversubscription rights, in the Rights Offering.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Series A Conversion Shares” means the shares of Common Stock into which Series
A Preferred Shares are convertible.  For purposes of this Agreement, including
the determination of how many Registrable Securities are held by any Person, a
Holder of Series A Preferred Shares shall be deemed to be the owner of the
Series A Conversion Shares into which such Series A Preferred Shares are
convertible.

 “Series A Preferred Stock” has the meaning set forth in the Recitals.

“Series A Preferred Shares” means shares of Series A Preferred Stock held by a
Holder.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

 “Trading Day” means a day during which trading in the Common Stock occurs in
the Trading Market, or if the Common Stock is not listed on a Trading Market, a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or OTC Markets Group marketplace on which the Common
Stock is listed or quoted for trading on the date in question.

“Transfer” has the meaning set forth in Section 12.

“Underwritten Offering” means an offering Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(c).

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of
Form S-3 or Form F-3 under the Securities Act.

2.       Initial Shelf Registrations.

(a)       Initial Purchaser Shelf Registration

(A)       The Company shall prepare a Shelf Registration Statement (the “Initial
Purchaser Shelf Registration Statement”), and shall include in the Initial
Purchaser Shelf Registration Statement the Series A Conversion Shares of each
Holder who shall request inclusion therein of some or all of their Series A
Conversion Shares by checking the appropriate box on the signature page of such
Holder hereto or by written notice to the Company no later than five (5) days
after the closing of the transactions contemplated by the Purchase Agreements
(the “Closing”).  The Company shall file the Initial Purchaser Shelf
Registration Statement with the Commission on or prior to the thirtieth (30th)
day following the Conversion Date; provided, however, that the Company shall not
be required to file or cause to be declared effective the Initial Purchaser
Shelf Registration Statement unless Holders request (and have not by the
thirtieth day after the Closing revoked such request by written notice to the
Company) the inclusion in the Initial Purchaser Shelf Registration Statement of
Series A Conversion Shares constituting at least fifteen percent (15%) of all
Series A Conversion Shares, and such Holders otherwise timely comply with the
requirements of this Agreement with respect to the inclusion of such Series A
Conversion Shares in the Initial Purchaser Shelf Registration Statement.

(B)       The Company shall include in the Initial Purchaser Shelf Registration
Statement all Series A Conversion Shares whose inclusion has been timely
requested as aforesaid; provided, however, that the Company shall not be
required to include an amount of Series A Conversion Shares in excess of the
amount as may be permitted to be included in such Registration Statement under
the rules and regulations of the Commission and the applicable interpretations
thereof by the staff of the Commission.

(C)       The Initial Purchaser Shelf Registration Statement shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, provided that, in such event,
if the Company becomes eligible to register the Series A Conversion Shares for
resale by the Holders on Form S-3 (including without limitation as a Well-Known
Seasoned Issuer eligible to use an Automatic Shelf Registration Statement), the
Company shall be entitled to amend the Initial Purchaser Shelf Registration
Statement to a Shelf Registration Statement on Form S-3 or file a Shelf
Registration Statement on Form S-3 in substitution of the Initial Purchaser
Shelf Registration Statement as initially filed).

(D)       The Company shall use its reasonable best efforts to cause the Initial
Purchaser Shelf Registration Statement to be declared effective by the
Commission as promptly as practicable, and shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective, and
not subject to any stop order, injunction or other similar order or requirement
of the Commission, until the earlier of (i)





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



the expiration of one (1) year following Effective Date of the Initial Purchaser
Shelf Registration Statement, provided that if at the time the Company is
eligible to register the Series A Conversion Shares for resale by the Holders on
Form S-3, such date shall be extended to three (3) years following the Effective
Date of the Initial Purchaser Shelf Registration Statement; and (ii) the date
that all securities covered by such Shelf Registration Statement shall cease to
be Registrable Securities (the “Effectiveness Period”). In the event of any stop
order, injunction or other similar order or requirement of the Commission
relating to any Registration Statement, the period during which the Initial
Purchaser Shelf Registration Statement shall be required to remain effective
will be extended by the number of days during which such stop order, injunction
or similar order or requirement is in effect.

(b)       Initial Shelf Registration.  Pursuant to the Original Agreement, the
Company prepared and filed a Shelf Registration Statement on Form S-3 (Reg. No.
333-206023) (the “Initial Shelf Registration Statement”).  The Company shall use
its commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until the earlier of (i) the
expiration of three (3) years following the Effective Date of the Initial Shelf
Registration Statement and (ii) the date that all securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities. In the
event of any stop order, injunction or other similar order or requirement of the
Commission relating to any Registration Statement, the period during which the
Initial Shelf Registration Statement shall be required to remain effective will
be extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.

(c)       Underwritten Takedowns.  Upon the demand of one or more Holders, the
Company shall facilitate a “takedown” of Registrable Securities in the form of
an Underwritten Offering (each, an “Underwritten Takedown”), in the manner
described in this Agreement, provided that the Registrable Securities requested
to be sold by the Holders in such “takedown” shall have an anticipated aggregate
offering price (before deducting underwriting discounts and commission) of at
least $25 million.

3.       Demand Registration

(a)       At any time and from time to time on or following the Plan Effective
Date, any Demand Holder or group of Demand Holders may request in writing
(“Demand Registration Request”) that the Company effect the registration of all
or part of such Demand Holder’s or Demand Holders’ Registrable Securities with
the Commission under and in accordance with the provisions of the Securities
Act.  The Company will file a Registration Statement covering such Demand
Holder’s or Demand Holders’ Registrable Securities requested to be registered,
and shall use its reasonable commercial efforts to cause such Registration
Statement to be declared effective, as promptly as practicable after receipt of
such request; provided,  however, that the Company will not be required to file
a Registration Statement pursuant to this Section 3:

(A)       unless the Registrable Securities requested to be sold by the Demand
Holders pursuant to such Registration Statement shall have an anticipated
aggregate





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



offering price (before deducting underwriting discounts and commission) of at
least $25 million.

(B)       if the Registrable Securities requested to be registered are already
covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offering and sale of the
Registrable Securities requested to be registered;

(C)       if a Registration Statement shall have previously been initially
declared effective by the Commission within the one hundred eighty (180) days
preceding the date of such Demand Registration Request is made; and

(D)       if the number of Demand Registration Requests previously made pursuant
to this Section 3(a) shall exceed three; provided that a Demand Registration
Request shall not be considered made for purposes of this clause (D) unless the
requested Registration Statement has been declared effective by the Commission
for substantially the full amount of Registrable Securities for which
registration has been requested.

(b)       A Demand Registration Request shall specify (i) the then-current name
and address of such Demand Holder or Demand Holders, (ii) the aggregate number
of Registrable Securities requested to be registered, (iii) the total number of
Registrable Securities then beneficially owned by such Demand Holder or Demand
Holders and (iv) the intended means of distribution.  If at the time the Demand
Registration Request is made the Company shall be eligible to use Form S-3, the
Demand Holder or Demand Holders making such request may specify that the
registration be in the form of a Shelf Registration Statement. 

(c)       The Company may satisfy its obligations under Section 3(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 3(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 3(a) hereof; provided that the date such registration
statement is amended pursuant to this Section 3(c) shall be the “the first day
of effectiveness” of such Registration Statement for purposes of determining the
period during which the Registration Statement is required to be maintained
effective in accordance with Section 3(e) hereof.

(d)       Within ten (10) days after receiving a Demand Registration Request,
the Company shall give written notice of such request to all other Holders and
shall, subject to the provisions of Section 4(c) in the case of an Underwritten
Offering, include in such registration all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) days after the Company’s giving of such notice, provided
that such Registrable Securities are not already covered by an existing and
effective Registration Statement that may be utilized for the offering and sale
of the Registrable Securities requested to be registered in the manner so
requested.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(e)       The Company will use its reasonable efforts to keep a Registration
Statement that has become effective as contemplated by this Section 3
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:

(A)       in the case of a Registration Statement other than a Shelf
Registration Statement, until all Registrable Securities registered thereunder
have been sold pursuant to such Registration Statement, but in no event later
than two hundred seventy (270) days from the Effective Date of such Registration
Statement; and

(B)       in the case of a Shelf Registration Statement, the earlier of (x)
three (3) years following the Effective Date of the Initial Shelf Registration
Statement or the Initial Purchaser Shelf Registration Statement, as applicable;
and (y) the date that all the remaining securities covered by such Shelf
Registration Statement shall cease to be Registrable Securities;

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Registration
Statement, the period during which the Initial Shelf Registration Statement or
Initial Purchaser Shelf Registration Statement, as applicable, shall be required
to remain effective will be extended by the number of days during which such
stop order, injunction or similar order or requirement is in effect.

(f)       The Demand Holder or Demand Holders making a Demand Registration
Request may, at any time prior to the Effective Date of the Registration
Statement relating to such registration, revoke their request for the Company to
effect the registration of all or part of such Demand Holder’s or Demand
Holders’ Registrable Securities by providing a written notice to the Company.
If, pursuant to the preceding sentence, the entire Demand Registration Request
is revoked, then, at the option of the Demand Holder or Demand Holders who
revoke such request, either (i) such Demand Holder or Demand Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses. or (ii) the requested registration that has been
revoked will be deemed to have been effected for purposes of Section 3(a).

(g)       If a Registration Statement filed pursuant to this Section 3 is a
Shelf Registration Statement, then upon the demand of one or more Demand
Holders, the Company shall facilitate a “takedown” of Registrable Securities in
the form of an Underwritten Offering, in the manner described in this Agreement,
provided that the Registrable Securities requested to be sold by the Demand
Holders in such “takedown” shall have an anticipated aggregate offering price
(before deducting underwriting discounts and commission) of at least $25
million. 

4.       Procedures for Underwritten Offerings.  The following procedures shall
govern Underwritten Offerings pursuant to Section 2 or Section 3, whether in the
case of an Underwritten Takedown or otherwise.

(a)       (i) The Majority Holders shall select one or more investment banking
firm(s) of national standing to be the managing underwriter or underwriters for
any Underwritten





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Offering pursuant to a Demand Registration Request or an Underwritten Takedown
with the consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed and (ii) the Company shall select one or more
investment banking firms of national standing to be the managing underwriter or
underwriters for any other Underwritten Offering with the consent of the
Majority Holders, which consent shall not be unreasonably withheld, conditioned
or delayed.

(b)       All Holders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided that the underwriting agreement is in customary form and
reasonably acceptable to the Majority Holders and provided,  further that no
Holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of its Registrable Securities to be sold or transferred,
(ii) such Holder’s power and authority to effect such transfer and (iii) such
matters pertaining to compliance with securities laws as may be reasonably
requested) or to undertake any indemnification obligations to the Company with
respect thereto, except as otherwise provided in Section 10(b) hereof, or to the
underwriters with respect thereto, except to the extent of the indemnification
being given to the Company and its controlling persons in Section 10(b) hereof. 

(c)       If the managing underwriter or underwriters for an Underwritten
Offering advises the Holders that the total amount of Registrable Securities or
other shares of Common Stock permitted to be registered is such as to adversely
affect the success of such Underwritten Offering, the number of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder or the Company; second, the Company shall reduce or eliminate any
securities of the Company to be included by the Company; third, the Company
shall reduce the number of Registrable Securities to be included by Non-Demand
Holders on a pro rata basis based on the total number of Registrable Securities
requested by Non-Demand Holders to be included in the Underwritten Offering; and
fourth the Company shall reduce the number of Registrable Securities to be
included by Demand Holders on a pro rata basis based on the total number of
Registrable Securities requested by the Demand Holders to be included in the
Underwritten Offering; provided that in the case of an Underwritten Takedown
pursuant to Section 2(e), in lieu of the reduction in clauses third and fourth,
any such reduction shall be made pro rata among the Demand Holders and the
Non-Demand Holders based on the total number of Registrable Securities requested
by all such Holders to be included in the Underwritten Offering

(d)       Within ten (10) days after receiving a request for an Underwritten
Offering constituting a “takedown” from a Shelf Registration Statement, the
Company shall give written notice of such request to all other Holders, and
subject to the provisions of Section 4(e) hereof, include in such Underwritten
Offering all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the Company’s giving of such notice, provided that such Registrable Securities
are covered by an





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



existing and effective Shelf Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be registered.

(e)       The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2 or Section 3:

(A)       if the Company has undertaken an Underwritten Offering, whether for
its own account or pursuant to this Agreement, within the one hundred eighty
(180) days preceding the date of the request for such Underwritten Offering is
given to the Company; and

(B)       if the number of Underwritten Offerings previously made pursuant to
Section 2 or Section 3 shall exceed three.

5.       Grace Periods.

(a)       Notwithstanding anything to the contrary herein—

(A)       the Company shall be entitled to postpone the filing or effectiveness
of, or suspend the use of, a Registration Statement if in the good faith
judgment of the Board, such registration, offering or use would reasonably be
expected to materially affect in an adverse manner or materially interfere with
any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public and the premature disclosure of which would materially affect the
Company in an adverse manner, provided, that in the event such Registration
Statement relates to a Demand Registration Request, the Demand Holders
initiating such Demand Registration Request shall be entitled to withdraw the
Demand Registration Request and, if such request is withdrawn, it shall not
count as one of the permitted Demand Registration Requests hereunder and the
Company shall pay all registration expenses in connection with such
registration; and

(B)       at any time after a Registration Statement has been declared effective
by the Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time would, in the good faith judgment of the Board, adversely affect the
Company (the period of a postponement or suspension as described in clause (A)
and/or a delay described in this clause (B), a “Grace Period”).

(b)       The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(c)       The aggregate of any one Grace Period, or of all Grace Periods in
total during any three hundred sixty-five (365) day period, shall not exceed an
aggregate of one hundred twenty (120) days. For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (ii) of
Section 5(b) and shall end on and include the later of the date the Holders
receive the notice referred to in clause (iii) of Section 5(b) and the date
referred to in such notice.  In the event the Company declares a Grace Period,
the period during which the Company is required to maintain the effectiveness of
an Initial Shelf Registration Statement, Initial Purchaser Shelf Registration
Statement or Registration Statement filed pursuant to a Demand Registration
Request shall be extended by the number of days during which such Grace Period
is in effect.

6.       Piggyback Registration

(a)       If at any time, and from time to time, when Registrable Securities are
not already covered by an existing and effective Registration Statement, the
Company proposes to—

(A)       file a registration statement under the Securities Act with respect to
an Underwritten Offering of any class of equity securities of the Company or any
securities convertible or exercisable into shares of any equity securities of
the Company (other than with respect to a registration statement (i) on Form S-8
or any successor form thereto, (ii) on Form S-4 or any successor form thereto,
(iii) another form not available for registering the Registrable Securities for
sale to the public or (iv) a registration statement filed pursuant to Rule 415),
whether or not for its own account; or

(B)       conduct an underwritten offering constituting a “takedown” of a class
of equity securities of the Company or any securities convertible or exercisable
into shares of any equity securities of the Company registered under a shelf
registration statement previously filed by the Company.

(b)       The Company shall give written notice (the “Piggyback Notice”) of such
proposed filing or underwritten offering to the Holders at least ten (10)
Business Days before the anticipated filing date.  Such notice shall include the
number and class of securities proposed to be registered or offered, the
proposed date of filing of such registration statement or the conduct of such
underwritten offering, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by the Company of the proposed maximum offering price of such securities as such
price is proposed to appear on the facing page of such registration statement,
and shall offer the Holders the opportunity to register such amount of
Registrable Securities as each Holder may request on the same terms and
conditions as the registration of the Company’s and/or the holders of other
securities of the Company securities, as the case may be (a “Piggyback
Offering”).  Subject to Section 6(c), the Company will include in each Piggyback
Offering all Registrable Securities for which the Company has received written
requests for inclusion within five (5) Business Days after the date the
Piggyback Notice is given; provided, however, that in the case of the filing of
a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement, but in such case, the Company shall include such
Registrable Securities in such underwritten offering if the Shelf Registration





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Statement may be utilized for the offering and sale of the Registrable
Securities requested to be offered; and provided further that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered. 

(c)       The Company will cause the managing underwriter of the proposed
offering to permit the Holders that have requested Registrable Securities to be
included in the Piggyback Offering to include all such Registrable Securities on
the same terms and conditions as any similar securities, if any, of the
Company.  Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering advises the Company and the selling
Holders in writing that, in its view, the total amount of securities that the
Company, such Holders and any other holders entitled to participate in such
offering (“Other Holders”) propose to include in such offering is such as to
adversely affect the success of such underwritten offering, then:

(A)       if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering:  (i) first, all securities to be offered by the Company; and (ii)
second, up to the full amount of securities requested to be included in such
Piggyback Offering by the Holders and all Other Holders, allocated pro rata
among such Holders and such Other Holders on the basis of the amount of
securities requested to be included therein by each of them;

(B)       if such Piggyback Offering is an underwritten secondary offering for
the account of Other Holders exercising “demand” rights (including pursuant to a
Demand Registration Request), the Company will include in such registration: (i)
first, all securities of the Other Holder exercising “demand” rights (including
pursuant to a Demand Registration Request) requested to be included therein;
(ii) second, up to the full amount of securities proposed to be included in the
registration by the Company; and (C) third, up to the full amount of securities
requested to be included in such Piggyback Offering by the Holders and any Other
Holders entitled to participate therein, allocated pro rata among such Holders
and Other Holders on the basis of the amount of securities requested to be
included therein by each such Holder or Other Holder;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
Piggyback Offering.

(d)       If at any time after giving the Piggyback Notice and prior to the time
sales of securities are confirmed pursuant to the Piggyback Offering, or in the
case the Company determines for any reason not to register or delay the
registration of the Piggyback Offering, the Company may, at its election, give
notice of its determination to all Holders, and in the case of such a
determination, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned or delayed Piggyback Offering,
without prejudice.

(e)       Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



three (3) Business Days prior to the anticipated Effective Date of the
Registration Statement filed in connection with such Piggyback Offering, or in
the case of a Piggyback Offering constituting a “takedown” off of a shelf
registration statement, at least three (3) Business Days prior to the
anticipated date of the filing by the Company under Rule 424 of a supplemental
prospectus with respect to such offering, of its intention to withdraw from that
registration; provided,  however, that (i) the Holder’s request be made in
writing and (ii) the withdrawal will be irrevocable and, after making the
withdrawal, a Holder will no longer have any right to include its Registrable
Securities in that Piggyback Offering.

7.       Registration Procedures. If and when the Company is required to effect
any registration under the Securities Act as provided in Sections 2(a),  3(a) or
4 of this Agreement, the Company shall use its reasonable best efforts to:

(a)       prepare and file with the Commission the requisite Registration
Statement to effect such registration and thereafter use its reasonable best
efforts to cause such Registration Statement to become and remain effective,
subject to the limitations contained herein;

(b)       prepare and file with the Commission such amendments and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the method of disposition set forth in such
Registration Statement, subject to the limitations contained herein;

(c)       (i) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, at the Company’s expense, furnish to the
Holders whose securities are covered by the Registration Statement copies of all
such documents, other than documents that are incorporated by reference,
proposed to be filed and such other documents reasonably requested by such
Holders (which may be furnished by email),  and afford Counsel to the Holders a
reasonable opportunity to review and comment on such documents; and (ii) in
connection with the preparation and filing of each such Registration Statement
pursuant to this Agreement, (A) upon reasonable advance notice to the Company,
give each of the foregoing such reasonable access to all financial and other
records, corporate documents and properties of the Company as shall be
necessary, in the reasonable opinion of counsel to such Holders and such
underwriters, to conduct a reasonable due diligence investigation for purposes
of the Securities Act, and (B) upon reasonable advance notice to the Company and
during normal business hours, provide such reasonable opportunities to discuss
the business of the Company with its officers, directors, employees and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of such counsel to such Holders
and such underwriters, to conduct a reasonable due diligence investigation for
purposes of the Securities Act;





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(d)       notify each selling Holder of Registrable Securities, promptly after
the Company receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;

(e)       furnish to each selling Holder of Registrable Securities, and the
managing underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;

(f)       (i) register or qualify all Registrable Securities and other
securities, if any, covered by such Registration Statement under such other
securities or blue sky laws of such states or other jurisdictions of the United
States of America as the Holders covered by such Registration Statement shall
reasonably request in writing, (ii) keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and (iii)
take any other action that may be necessary or reasonably advisable to enable
such Holders to consummate the disposition in such jurisdictions of the
securities to be sold by such Holders, except that the Company shall not for any
such purpose be required to qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this subsection (f) be obligated to be so qualified, to subject itself to
taxation in such jurisdiction or to consent to general service of process in any
such jurisdiction;

(g)       cause all Registrable Securities included in such Registration
Statement to be registered with or approved by such other federal or state
governmental agencies or authorities as necessary upon the opinion of counsel to
the Company or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h)       obtain and, if obtained, furnish to each Holder that is named as an
underwriter in the offering and each other underwriter thereof, a signed

(A)       opinion of counsel for the Company, dated the date of the closing
under the underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
Holder and such underwriters, if any, and





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(B)       “cold comfort” letter, dated the Effective Date of such Registration
Statement (and, if such registration is an Underwritten Offering, dated the date
of the closing under the underwriting agreement and addressed to the
underwriters) and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such Holder and such underwriters, if any, in each case, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and, in the case of the accountants’ comfort
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to underwriters in such types of
offerings of securities;

(i)       notify each Holder of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement, if any, at any time when a Prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made and for which the Company chooses to
suspend the use of the Registration Statement and Prospectus in accordance with
the terms of this Agreement, at the written request of any such Holder, promptly
prepare and furnish to it a reasonable number of copies of a supplement to or an
amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such Prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(j)       notify the Holders of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement promptly of any request by the Commission for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;

(k)       advise the Holders of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement, promptly after it shall receive notice or obtain knowledge thereof
and promptly use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a registration statement relating to the
Registrable Securities at the earliest practicable moment;

(l)       otherwise comply with all applicable rules and regulations of the
Commission and any other governmental agency or authority having jurisdiction
over the offering, and make available to its stockholders, as soon as reasonably
practicable, an





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



earnings statement covering the period of at least twelve (12) months, but not
more than eighteen (18) months, beginning with the first (1st) full calendar
month after the Effective Date of such Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder, and furnish to each Holder and to the
managing underwriter, if any, at least ten (10) days prior to the filing thereof
(or such shorter time period reasonably necessary in light of applicable legal
requirements) a copy of any amendment or supplement to such Registration
Statement or Prospectus;

(m)       cause all Registrable Securities included in a Registration Statement
(i) to be listed on a national securities exchange on which similar securities
issued by the Company are then listed, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) if the
Company is not required pursuant to clause (i) above to list Registrable
Securities on a specific national securities exchange, use its reasonable best
efforts to list the Registrable Securities on a national securities exchange;

(n)       provide and cause to be maintained a transfer agent and registrar for
the Registrable Securities included in a Registration Statement no later than
the Effective Date thereof;

(o)       enter into such agreements (including an underwriting agreement in
customary form) and take such other actions as the Holders beneficially owning a
majority of the Registrable Securities included in a Registration Statement or
the underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing
appropriate officers to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided,  that the Company shall have no obligation to participate
in more than two (2) “road shows” in any twelve (12)-month period and such
participation shall not unreasonably interfere with the business operations of
the Company;

(p)       if requested by the managing underwriter(s) or the Holders
beneficially owning a majority of the Registrable Securities being sold in
connection with an Underwritten Offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information relating to the plan of
distribution for such shares of Registrable Securities provided to the Company
in writing by the managing underwriters) and the Holders of a majority of the
Registrable Securities being sold and that is required to be included therein
relating to the plan of distribution with respect to such Registrable
Securities, including without limitation, information with respect to the number
of Registrable Securities being sold to such underwriters, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the Underwritten Offering of the Registrable Securities to be sold in such
offering, and make any required filings with respect to such information
relating to the plan of distribution as soon as practicable after notified of
the information;





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(q)       cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such share amounts and registered in such names
as the managing underwriters, or, if none, the Holders beneficially owning a
majority of the Registrable Securities being offered for sale, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities to the underwriters; and

(r)       otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

In addition, at least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Trading Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with Section
4(b) and Section 9. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall be permitted to exclude such
Holder from being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 7 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

8.       Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees of any Holder) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any Trading Market on which the Common Stock is then listed for trading,
(B) with respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with the Financial Industry Regulatory Authority (“FINRA”)





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



pursuant to the FINRA Rule 5110, so long as the broker is receiving no more than
a customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) the reasonable fees and expenses incurred in connection with any
road show for underwritten offerings, (vi) Securities Act liability insurance,
if the Company so desires such insurance, and (vii) fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement.  In addition, the Company will pay
the reasonable fees and disbursements of the Counsel to the Holders, including,
for the avoidance of doubt, any expenses of Counsel to the Holders in connection
with the filing or amendment of any Registration Statement, Prospectus or free
writing prospectus hereunder.

9.       Lockups.  In connection with any Underwritten Takedown or underwritten
registration pursuant to a Demand Registration Request or other underwritten
public offering of equity securities by the Company, except with the written
consent of the underwriters managing such offering, no Holder who participates
in such offering or beneficially owns five percent (5%) or more of the
outstanding shares of Common Stock at such time and a number of Registrable
Securities that exceeds one percent (1%) of the Initial Registrable Securities
Number shall effect any public sale or distribution (including sales pursuant to
Rule 144) of equity securities of the Company, or any securities convertible
into or exchangeable or exercisable for such securities, without prior written
consent from the Company, during the seven (7) days prior to and the ninety
(90)-day period beginning on the date of closing of such offering (the “Lockup
Period”), except as part of such offering, provided, that such Lockup Period
restrictions are applicable on substantially similar terms to the Company and
all of its and its subsidiaries’ executive officers and directors; provided that
nothing herein will prevent any Holder from making a distribution of Registrable
Securities to any of its partners, members or stockholders thereof or a transfer
of Registrable Securities to an Affiliate or Related Fund that is otherwise in
compliance with the applicable securities laws, so long as such distributees or
transferees, as applicable, agree to be bound by the restrictions set forth in
this Section 9.  Each Holder agrees to execute a lock-up agreement in favor of
the Company’s underwriters to such effect and, in any event, that the Company’s
underwriters in any relevant offering shall be third party beneficiaries of this
Section 9.  The provisions of this Section 9 will no longer apply to a Holder
once such Holder ceases to hold Registrable Securities.

10.       Indemnification.

(a)       Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), to which any of them may





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



become subject, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or (ii) any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 7(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 14(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 9(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.

(b)       Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 7(i), to the extent, but only to the
extent, related to the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 14(c), but only if and to the extent that following the
receipt of the Advice the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation. 





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(c)       Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 10(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 10, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d)       Contribution. If a claim for indemnification under Section 10(a) or
10(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 10(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

11.       Rule 144 and Rule 144A; Other Exemptions.  With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the Commission that may at any time permit a Holder of Registrable Securities
to sell securities of the Company to the public without registration, until the
later of (a) the first anniversary hereof and (b) such time as the Company is no
longer subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, the Company covenants that it will (i) file in a timely manner all
reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder or (ii) make available information necessary to comply with Rule 144
and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the Commission.  Upon the reasonable request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.

12.       Transfer of Registration Rights.  Any Holder may freely assign its
rights hereunder on a pro rata basis in connection with any sale, transfer,
assignment, or other conveyance (any of the foregoing, a “Transfer”) of
Registrable Securities to any transferee or assignee; provided that all of the
following additional conditions are satisfied:  (a) such Transfer is effected in
accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



notice by such Holder of such Transfer, stating the name and address of the
transferee or assignee and identifying the Registrable Securities with respect
to which such rights are being transferred or assigned; and further provided,
that (i) any rights assigned hereunder shall apply only in respect of the
Registrable Securities that are Transferred and not in respect of any other
securities that the transferee or assignee may hold, (ii) any Registrable
Securities that are Transferred may cease to constitute Registrable Securities
following such Transfer in accordance with the terms of this Agreement, and
(iii) no rights pursuant to Section 3 hereof may be assigned by a Holder except
(A) to an Affiliate of such Holder or (B) in connection with the Transfer by
such Holder of ten percent (10%) or more of the outstanding Common Stock of the
Company to a single transferee in a private placement.

13.       Further Assurances.  Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

14.       Miscellaneous.

(a)       Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.

(b)       Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement

(c)       Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of a Grace Period or any event of the kind described in
Section 7(i), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.

(d)       Preservation of Rights.  The Company shall not grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder unless any such more favorable rights are concurrently
added to the rights granted hereunder.

(e)       No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement. 





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



(f)       Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding at least a majority of the then outstanding Registrable
Securities; provided, however, that any party may give a waiver as to itself;
provided further that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders (e.g.,
Demand Holders) and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of a majority of the Registrable
Securities to which such waiver or consent relates; provided,  however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.  No
waiver of any terms or conditions of this Agreement shall operate as a waiver of
any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof.  No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.  The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.

(g)       Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail, by private national courier service (return receipt requested, postage
prepaid), by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (i) if mailed, two days after the date of
mailing, (ii) if sent by national courier service, one Business Day after being
sent, (iii) if delivered personally, when so delivered, or (iv) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:

(A)       If to the Company:

Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor
New York, New York 10171
Facsimile: (646) 443-8551

Attention: John C. Wobensmith





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



with a copy (which shall not constitute notice) to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8000
Attention: Thomas E. Molner

(B)       If to the Holders (or to any of them), at their addresses as they
appear in the in the records of the Company or the records of the transfer agent
or registrar, if any, for the Common Stock.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h)       Successors and Assigns. Subject to Section 12 hereof, this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns (including any
trustee in bankruptcy).  No assignment or delegation of this Agreement by the
Company, or any of the Company’s rights, interests or obligations hereunder,
shall be effective against any Holder without the prior written consent of such
Holder.

(i)       Execution and Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.

(j)       Delivery by Facsimile.  This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic means, shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

(k)       Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) to the extent such rules or
provisions would cause the application of the laws of any jurisdiction other
than the State of New York.  Each of the parties to this Agreement consents and
agrees that





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



any action to enforce this Agreement or any dispute, whether such dispute arises
in law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City.  The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts.  Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that (i)
such party and such party’s property is immune from any legal process issued by
such courts or (ii) any litigation or other proceeding commenced in such courts
is brought in an inconvenient forum.  The parties hereby agree that mailing of
process or other papers in connection with any such action or proceeding to an
address provided in writing by the recipient of such mailing, or in such other
manner as may be permitted by law, shall be valid and sufficient service thereof
and hereby waive any objections to service in the manner herein provided. 

(l)       Waiver of Jury Trial.  Each of the parties to this Agreement hereby
agrees to waive its respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory
claims.  Each party hereto acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings.  Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 14(l) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

(m)       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(n)       Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof.  The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”.  The use
of the words “or,” “either” or “any” shall not be





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



exclusive.  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  All references to laws, rules, regulations and
forms in this Agreement shall be deemed to be references to such laws, rules,
regulations and forms, as amended from time to time or, to the extent replaced,
the comparable successor thereto in effect at the time.  All references to
agencies, self-regulatory organizations or governmental entities in this
Agreement shall be deemed to be references to the comparable successors thereto
from time to time.

(o)       Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(p)       Waiver.  The Holders hereby waive their rights pursuant to Sections
6.1(n) and 9.6 of each Purchase Agreement in respect of the inclusion of a
liquidated damages provision in Section 2(d) of the registration rights
agreement contemplated to be executed in connection with the Additional Private
Placement (as defined in each Purchase Agreement).

(q)       Termination. The obligations of the Company and of any Holder, other
than those obligations contained in Section 10 and this Section 14, shall
terminate with respect to the Company and such Holder as soon as such Holder no
longer beneficially owns any Registrable Securities.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GENGO SHIPPING & TRADING LIMITED

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

DEMAND HOLDER:

 

 

CENTERBRIDGE CAPITAL PARTNERS II (CAYMAN) LP

CENTERBRIDGE CAPITAL PARTNERS SBS II (CAYMAN) LP

CENTERBRIDGE CAPITAL PARTNERS MASTER LP

CENTERBRIDGE CREDIT PARTNERS LP

CENTERBRIDGE SPECIAL CREDIT PARTNERS II AIV IV (CAYMAN) LP

CENTERBRIDGE SPECIAL CREDIT PARTNERS II LP

 

 

By:

/s/ Susanne V. Clark

 

Name:

Susanne V. Clark

 

Title:

Authorized Signatory

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

 

STRATEGIC VALUE MASTER FUND, LTD.

 

By:

Strategic Value Partners, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:

James Dougherty

 

Title:

Fund Chief Financial Officer

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

DEMAND HOLDER:

 

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.

By:

SVP Special Situations II, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:

James Dougherty

 

Title:

Fund Chief Financial Officer

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

DEMAND HOLDER:

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.

By:

SVP Special Situations III, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:

James Dougherty

 

Title:

Fund Chief Financial Officer

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

STRATEGIC VALUE OPPORTUNITIES FUND, L.P.

By:

SVP Special Situations III-A, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:

James Dougherty

 

Title:

Fund Chief Financial Officer

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

Apollo Centre Street Partnership, L.P.

 

By:

Apollo Centre Street Management, LLC,

 

 

its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

Apollo Credit Opportunity Trading Fund III

 

By:

Apollo Credit Opportunity Fund III LP,

 

 

its general partner

 

By:

Apollo Credit Opportunity Management III LLC,

 

 

its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

By:

Apollo Credit Opportunity Fund (Offshore) III LP,

 

 

its general partner

 

By:

Apollo Credit Opportunity Management III LLC,

 

 

its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

AEC (Lux) S.à.r.l.

 

By:

Apollo European Credit Management, L.P.,

 

 

its investment manager

 

By:

Apollo European Credit Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

AES (Lux) S.à.r.l.

 

By:

Apollo European Strategic Management, L.P.,

 

 

its investment manager

 

By:

Apollo European Strategic Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

ANS U.S. Holdings Ltd.

 

By:

Apollo SK Strategic Investments, L.P.,

 

 

its sole shareholder

 

By:

Apollo SK Strategic Advisors GP, L.P.,

 

 

its general partner

 

By:

Apollo SK Strategic Advisors, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

Apollo Special Opportunities Managed Account, L.P.

 

By:

Apollo SVF Management, L.P.,

 

 

its investment manager

 

By:

Apollo SVF Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.





[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

DEMAND HOLDER:

 

 

 

Apollo Zeus Strategic Investments, L.P.

 

By:

Apollo Zeus Strategic Management, LLC,

 

 

its investment manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

☒       By checking this box, the Holder signing above hereby requests the
inclusion of all of its its Series A Conversion Shares in the Initial Purchaser
Shelf Registration Statement.

☐       By checking this box, the Holder signing above hereby requests the
inclusion of _____________________ of its Registrable Securities in the Initial
Purchaser Shelf Registration Statement, constituting less than all of its its
Series A Conversion Shares.

 

 



[Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

 

 

 

NON-DEMAND HOLDER:

 

 

 

FLEET ACQUISITION LLC

 

 

 

 

 

By:

/s/ Peter C. Georgiopoulos

 

Peter C. Georgiopoulos

 

Sole Member of the Management Committee

 

 

 



[Non-Demand Holder Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Schedule A

Demand Holders

Centerbridge Special Credit Partners II AIV IV (Cayman), L.P.

Centerbridge Special Credit Partners II, L.P.

Centerbridge Credit Partners Master, L.P.

Centerbridge Credit Partners, L.P.

Centerbridge Capital Partners II (Cayman), L.P.

Centerbridge Capital Partners SBS II (Cayman), L.P.

Strategic Value Master Fund, Ltd.

Strategic Value Special Situations Master Fund II, L.P.

Strategic Value Special Situations Master Fund III, L.P.

Strategic Value Opportunities Fund, L.P.

Apollo Centre Street Partnership, L.P.

Apollo Credit Opportunity Trading Fund III

Apollo European Credit Fund, L.P.

AEC (Lux) S.à.r.l.

AES (Lux) S.à.r.l.,

ANS U.S. Holdings Ltd.

Apollo SK Strategic Investments, L.P.

Apollo Special Opportunities Managed Account, L.P.

Apollo Zeus Strategic Investments, L.P.

 

 

--------------------------------------------------------------------------------